Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The disclosure is objected to because of the following minor informalities:

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The acronyms POI, ORDL appear throughout the specification without any indication as to what they stand for. Appropriate corrections are required.

Drawings

The drawings are objected to because in Figure 6 it is not clear what POI is/ stands for.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the 

Claim Objection

Claim 11 is objected to as it recites “MPD”, “MPEG-DASH” without indicating what they stand for. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 13 is directed to software/ computer program per se. Computer programs claimed as computer listings per se, i.e. the descriptions or expressions of the programs, are not physical “things”. They are neither computer components nor statutory processes, as they are not “acts” being performed.  Such claimed computer programs do not define any structural and functional interrelationship between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized. In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer (e.g. when executed by a processor) which permit the computer program’s functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035
	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	

Claims 1-4, 9, 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Incorvia, USPGPUB 202/0167145 (hereinafter “Incorvia”).

Regarding claim 1, Incorvia discloses  an information processing apparatus (Fig. 1, elements 10, 20, ¶[26]), comprising:
a media reproduction unit that acquires and reproduces video data (¶ [26]) including a service object (Fig. 3, element 48), for which a service that processes a request from a user through voice is available (¶¶ [28], [43]); and
a controller (Fig. 1 devices as further detailed in Fig. 5, element 70, ¶¶ [54]-[57]) that adds an additional image for informing the user about the service object to the reproduced video and saves identification information of the video data and information of a start time and an end time of the additional image (each image is identified/ associated with a frame of the video which has a start and end time; Fig. 2, ¶¶ [10], [25], [32], [34]), as a bookmark that is optionally selected by the user (¶ [48]) and is provided to a scene with the additional image (Figs. 3, 8; ¶¶ [44]-[45], [70]-[72]).

Regarding claim 2, Incorvia discloses wherein the controller receives a selection of the optional bookmark from the user and reproduces the video data with the additional image on a basis of the identification information of the video data and the information of the start time and the end time of the additional image, which correspond to the selected bookmark (Figs. 3, 4; ¶¶ [43]-[48]).

Regarding claim 3, Incorvia discloses wherein the controller acquires metadata (¶¶ [25], [33]) including the identification information of the video data and the information of the start time and the end time of the additional image to generate the additional information, and adds the additional information on a basis of the acquired metadata (¶¶ [37], [44]-[48]).

Regarding claim 4, Incorvia discloses wherein the metadata includes service back-end control information including a function name that indicates a function of the service identified by utterance from the user (¶¶ [28], [43]), and the controller presents the function name of the service back-end control information to the user, the service back-end control information being included in the metadata corresponding to the bookmark selected by the user (As described with respect to claim 1, Fig. 8; Further see ¶¶ [55]-[56]).

Regarding claim 9, Incorvia discloses wherein the additional image includes a visual feature unique to each service object (¶ [44]) such that the service object is uniquely determined by voice recognition in the service (¶ [62]).

Regarding claim 10, Incorvia discloses wherein the additional image is presented at a position attached to the service object (¶ [44]).

The method of claim 12 recites features similar to those of the apparatus of claim, effectuating the same, therefore, is rejected by the same analysis.

Computer program of claim 13, effectuating the method of claims 12, is rejected by the same analysis.
  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Incorvia in view of Gerken, USPGPUB 2007/0022437 (hereinafter “Gerken”).

Regarding claim 5, Incorvia is silent on wherein the metadata includes information for requesting a different function for each time zone by using one function name, and the controller transmits the request to a server that switches the function of the service on a basis of the information.

However, Gerken discloses a method and system for providing content and services to user devices in an interactive TV environment (¶ [5]) wherein the service availability/ functionality is dependent on the time zone (Fig. 5, 512) as retrieved from device/ user profiles (Fig. 5, 504-510) as provided to Event Sequence Module (ESM)- ¶ [22]), thereby disclosing wherein the metadata includes information for requesting a different function for each time zone by using one function name, and the controller transmits the request to a server that switches the function of the service on a basis of the information (¶¶ [157]-[163]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Incorvia with Gerken’s teachings in order to maintain service consistency across various time zones..



Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Incorvia in view of Kassaei et al., USPGPUB 2012/0072307 (hereinafter “Kassaei”).

Regarding claim 6, Incorvia is not explicit in wherein the controller restricts use of the service for each service object.

However, Kassaei discloses a marketplace machine for receiving calls/ invoking services (Abstract) wherein the availability of such services upon invocation are subject to availability/ restrictions (¶ [19]). 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Incorvia with Kassaei’s teachings in order to segregate/ tier access to service and/or service features in order to achieve various business objectives such as charging for some and not the others.


Regarding claim 7, the system of Incorvia and Kassaei discloses wherein the restriction is a restriction by charging (Kassaei: ¶ [19]).

Regarding claim 8, the system of Incorvia and Kassaei discloses wherein the restriction is a restriction regarding whether sharing of the metadata of the additional image on a community service is possible or not (Kassaei: ¶ [19], e.g., public availability, restricted availability, or excluded availability).



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Incorvia in view of Bouazizi, USPGPUB 2014/0372569 (hereinafter “Bouazizi”).

Regarding claim 11, Incorvia is silent on wherein the controller acquires an MPD file including AdaptationSet of the metadata, analyzes the MPD file, acquires each of the video data and the metadata as a Media Segment of MPEG-DASH, and presents the video data and the additional image based on the metadata in synchronization with each other.

However, Bouazizi discloses a method and system for controlling DASH client rate adaption whereby the controller acquires an MPD file (¶¶ [4], [17], [36]- [37]) including AdaptationSet (¶ [40]) of the metadata, analyzes the MPD file (¶¶ [17], [36]- [37]), acquires each of the video data and the metadata as a Media Segment of MPEG-DASH (¶ [50]), and presents the video data and the additional image based on the metadata in synchronization with each other (¶ [40]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Incorvia with Bouazizi’s teachings in order to segregate/ tier access to service and/or service features in order to maintain a seamless user experience, accurate media synchronization, and continuous playback (For motivation see Bouazizi: ¶ [40]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure. Applicants are required, under 37 CFR § 1.111 (c), to consider these references fully when responding to this Office Action.

Mannik et al., USPGPUB 2013/0282527; ¶¶ [11], [58], [156].


Contacts


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Marandi/
Primary Examiner, Art Unit 2421